Franklin App. No. 97APA05-709. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. On June 21, 1999, appellant filed a memorandum in support of jurisdiction that exceeds the page limitation prescribed by S.Ct.Prac.R. III(1)(C). Whereas appellant has not filed a memorandum in support of jurisdiction in compliance with S.Ct.Prac.R. Ill within the time for perfecting his appeal, and whereas, pursuant to S.Ct.Prac.R. II(2)(A)(1), appellant’s failure to file a memorandum in support of jurisdiction within the prescribed time period divests this court of jurisdiction to hear the appeal,
IT IS ORDERED by the court, sua sponte, that appellant’s memorandum in support of jurisdiction be, and hereby is, stricken.
IT IS FURTHER ORDERED by the court, sua sponte, that this cause be, and hereby is, dismissed.